Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the communication filed of September 09, 2019. Claims filed September 09, 2019 have been acknowledged. Claims 1-22 are pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Valeo Radar Systems, Inc., Millar et al. (Pub. No. US 2019/0056478 A1; hereinafter referred to as Millar), in view of Texas Instruments Incorporated, Rao et al. (Pub. No. US 2018/0011170 A1; hereinafter referred to as Rao), in further view of Fujitsu Ten Limited, Matsumoto et al. (Pub. No. US 2017/0082744 A1; hereinafter referred to as Matsumoto). 

As per claim 1, Millar discloses a radar system, comprising: 
a waveform generator configured to generate a frequency-modulated continuous wave (FMCW) signal, wherein the FMCW signal includes a set of chirps repeated for a predetermined number of times, and the FMCW signal is forwarded to a plurality of transmit branches to be transmitted over a plurality of antennas simultaneously and to one or more receive branches for receive processing of the FMCW signal received after reflected off of a target; (See ¶ [0033 ] - a radar system 100 includes a receive signal path 103 and a transmit signal path 111 coupled to a chirp generator 108. Receive path 103includes one or more receive antennas and one or more receivers 104 coupled to a receive processing circuitry 106 and transmit path 111 includes one or more transit antennas and one or more transmitters 112 coupled to transmit processing circuitry 114.)

Millar discloses a plurality of phase shifters configured to shift a phase of each chirp on at least one transmit branch, wherein phases transmitted via a first transmit branch are shifted in accordance with a first set of regularly spaced phases, the first set of regularly spaced phases having first phase differences, and wherein phases transmitted via a second transmit branch are shifted in accordance with a second set of regularly spaced phases, the second set of regularly spaced phases having second phase differences, wherein the first phase differences are different from the second phase differences; (See ¶ [0048] - An output of gating circuit 164 is coupled to a first input of a phase adjustment module 162. A second input of each gate circuit 164 and phase module 162 is coupled to a second signal path 157 from chirp generator to receive signals from chirp generator 140 to appropriately control the chirp signals as is generally known (e.g., second signal path 157 can be coupled to an output signal path of a clock phased lock loop (PLL) 184 of chirp generator 140, as discussed below with respect to chirp generator 140). A first binary phase shift port 167a is coupled to second signal path 157 and can be configured to provide phase shift signals to phase adjustment module 162 and/or gate circuit 164. In an embodiment, the phase shift signals can include a phase shift to be applied to a chirp signal to be emitted by transmit antenna 134a.)

Millar discloses at least one mixer configured to down-convert a received signal on at least one antenna to generate an intermediate frequency signal; (See ¶ [0036] - Receiver 104 receives return RF chirp signals from the receive antennas and down converts the signals to intermediate frequency (IF) signals which are then provided to receive processing circuitry 106 and subsequently to other processing portions of vehicle 120.)

Millar discloses an analog-to-digital converter configured to convert the intermediate frequency signal to a digital domain; (See ¶ [0066] - The IF signal provided by downconverter 146 is appropriately filtered and level adjusted (e.g., via filters 148, 152 (e.g. high and low pass filters) and level adjustment 

Millar does not disclose a fast Fourier transform (FFT) processor configured to perform first FFT processing on each chirp received on each antenna in the digital domain and perform second FFT processing on results of the first FFT processing over the set of chirps; and.

However Rao discloses a fast Fourier transform (FFT) processor configured to perform first FFT processing on each chirp received on each antenna in the digital domain and perform second FFT processing on results of the first FFT processing over the set of chirps; and (See ¶ [0093-0094]- perform a first Fourier transform on the corrected virtual array vector Se to generate a corrected virtual array spectrum; and analyze the corrected virtual array spectrum to detect a signature that indicates that the object has an absolute velocity greater than a maximum velocity. [0094] In another example aspect, the processor is further configured to correct the corrected virtual array vector Se using a phase error vector corresponding to the signature and perform a second Fourier transform on a resulting matrix to determine if the signature is removed from the resulting matrix.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar to include a fast Fourier transform (FFT) processor configured to perform first FFT processing on each chirp received on each antenna in the digital domain and perform second FFT processing on results of the first FFT processing over the set of chirps; and taught in Rao in order to perform a second FFT from the results of the first FFT. Performing the second FFT it can give a better perspective of the location of the object by having a more accurate speed and lowering the margin of error that the data can provide.

Millar does not disclose a processor configured to process an output of the FFT processor to determine an angle of direction of the target based on range Doppler map bins containing peaks with the first and second phase differences.

However Rao discloses a processor configured to process an output of the FFT processor to determine an angle of direction of the target based on range Doppler map bins containing peaks with the first and second phase differences. (See ¶ [0036] - A range-FFT is performed on the digitized samples corresponding to the IF signal. The range-FFT resolves objects in range and produces a series of bins each bin corresponding to a range value. A signal at a bin indicates an object at that range. This processing is done for each chirp on each transmitter/receiver pair for an entire frame. For each transmitter/receiver pair, a Doppler-FFT is then performed for each range-bin across chirps.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar to include a processor configured to process an output of the FFT processor to determine an angle of direction of the target based on range Doppler map bins containing peaks with the first and second phase differences taught in Rao in order increase the efficiency in the detection of the angle of direction by performing a specific command in which can increase the processing speed and reduce the noise that data from the FFT can produce. 

As per claims 2, 10 and 19, Millar in view of Rao discloses the radar system of claim 1, 9 and 18, Millar discloses wherein phases of each chirp transmitted via a third transmit branch are not phase-modulated. (See ¶ [0048] - A first binary phase shift port 167a is coupled to second signal path 157 and can be configured to provide phase shift signals to phase adjustment module 162 and/or gate circuit 164. In an embodiment, the phase shift signals can include a phase shift to be applied to a chirp signal to be emitted by transmit antenna 134a. As illustrated in FIG. 1A, each transmitter circuit 138 may include a binary phase shift port 167 (e.g., second transmitter circuit 138b includes second binary phase shift port 167b, third transmitter circuit 138c includes third binary phase shift port 167c, etc.) coupled to a signal path from chirp generator 140.) Millar teaches that each branch may perform phase shift, the third branch can be transmitted without the phase shift.

As per claims 3, 11 and 20 Millar in view of Rao discloses the radar system of claim 1, 9 and 18, Millar does not disclose wherein a velocity is determined by identifying a first peak in a range Doppler map corresponding to one predetermined transmit branch.

However Rao discloses the radar system of claims 1 and 9, wherein a velocity is determined by identifying a first peak in a range Doppler map corresponding to one predetermined transmit branch. (See ¶ [0041] - FFT processing the signal received at an RX antenna due to chirps transmitted from a specific TX antenna. Note that, typically, a range-FFT is first done on the ADC samples corresponding to d is used to estimate the velocity v of the object)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar to include the radar system of claims 1 and 9, wherein a velocity is determined by identifying a first peak in a range Doppler map corresponding to one predetermined transmit branch taught in Rao in order to increase the accuracy in determining the velocity of the target being identified by the radar.

As per claims 4, 12 and 21, Millar in view of Rao discloses the radar system of claims 3, 11 and 18, Millar discloses wherein the predetermined transmit branch is a branch in which phases of each chirp are not phase-modulated. (See ¶ [0055] - Each of first, second and third chirp signals 202, 204, 206 are separated in the frequency domain by a predetermined amount, here represented by Fx. Thus, the first frequency, F1A, of first chirp signal 202 is separated by a known frequency offset Fx from the first frequency, F2A, of second chirp signal 204 and the first frequency, F2A, of second chirp signal 204 is separated by known frequency offset Fx from the first frequency, F3A, of third chirp signal 204.)

As per claims 5 and 13, Millar in view of Rao discloses the radar system of claims 3 and 11, Millar in view of Rao does not discloses wherein the phases of chirps on the transmit branches are shifted to incur a specific shift to peaks corresponding to different transmit branches in a Doppler domain after the second FFT processing.

However Matsumoto discloses the radar system of claims 3 and 11, wherein the phases of chirps on the transmit branches are shifted to incur a specific shift to peaks corresponding to different transmit branches in a Doppler domain after the second FFT processing. (See ¶ [0051] - if the relative velocity is 0, since there is no Doppler component between the reception signals, all of the phases of the reception signals related to the individual chirps become same. Meanwhile, in a case where there is a relative velocity between the vehicle and the target, a Doppler phase change occurs between the reception signals related to the individual chirps. Since peak information obtained by performing an FFT process on the beat signals includes such phase information, if the peak information of the same target obtained from the individual beat signals is arranged in time series, and a second FFT is performed, the Doppler frequency is obtained from the phase information, and a peak appears at the position of the obtained 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar in view of Rao to include the radar system of claims 3 and 11, wherein the phases of chirps on the transmit branches are shifted to incur a specific shift to peaks corresponding to different transmit branches in a Doppler domain after the second FFT processing taught in Matsumoto in order to increase the signature accuracy of the target by implementing the phase shift in each branch after a second FFT, this will allow to determine the peaks of the first phase increasing the accuracy.

As per claims 6 and 14, Millar in view of Rao in further view of Matsumoto discloses the radar system of claims 5 and 13, Millar in view of Rao does not discloses wherein the processor is further configured to determine the angle of direction based on an index difference between peaks in the Doppler domain.

However Matsumoto discloses the radar system of claims 5 and 13, wherein the processor is further configured to determine the angle of direction based on an index difference between peaks in the Doppler domain. (See ¶ [0065] - Since the plurality of receiving antennae 3 (ch1 to ch4) are disposed at predetermined intervals, if the processor 6 obtains peaks on the basis of the individual reception signals SR received from the same target by the individual receiving antennae 3 (ch1 to ch4), due to the positional relation between the individual receiving antennae 3 (ch1 to ch4) and the target, the phases of the individual peaks are different. For this reason, in STEP S270, from such phase differences, the processor obtains the angle of the target, that is, the bearing of the target with respect to the radar device 1.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar in view of Rao to include the radar system of claim 5 and 13, wherein the processor is further configured to determine the angle of direction based on an index difference between peaks in the Doppler domain taught in Matsumoto in order to reduce the error in order to determine the angle of the target with the data gathered from the phase shift in the Doppler domain.

As per claims 7 and 15, Millar in view of Rao in further view of Matsumoto discloses the radar system of claims 5 and 13, Millar in further view of Matsumoto does not discloses wherein the specific shifts incurred to the Doppler domain are asymmetrically distributed, hence Doppler bins from different transmitters have different spectral distance to each other.

However Rao discloses the radar system of claims 5 and 13, wherein the specific shifts incurred to the Doppler domain are asymmetrically distributed, hence Doppler bins from different transmitters have different spectral distance to each other. (See ¶ [0036] - A range-FFT is performed on the digitized samples corresponding to the IF signal. The range-FFT resolves objects in range and produces a series of bins each bin corresponding to a range value. A signal at a bin indicates an object at that range. This processing is done for each chirp on each transmitter/receiver pair for an entire frame. For each transmitter/receiver pair, a Doppler-FFT is then performed for each range-bin across chirps.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar in further view of Matsumoto to include the radar system of claims 5 and 13, wherein the specific shifts incurred to the Doppler domain are asymmetrically distributed, hence Doppler bins from different transmitters have different spectral distance to each other taught in Rao in order to reduce the error in detection of the target. Distributing the shift asymmetrically in different transmitters increases the Doppler range allowing to have more spectral distance from each other.

As per claims 8 and 16, Millar in view of Rao discloses the radar system as in claims 1 and 9, Millar discloses wherein a phase shift applied to the set of chirps on an antenna either monotonically changes or remains constant. (See ¶ [0048] - A first binary phase shift port 167a is coupled to second signal path 157 and can be configured to provide phase shift signals to phase adjustment module 162 and/or gate circuit 164. In an embodiment, the phase shift signals can include a phase shift to be applied to a chirp signal to be emitted by transmit antenna 134a.)

As per claims 9 and 18, Millar discloses a method of detecting a target, comprising: generating, by a waveform generator, a frequency-modulated continuous wave (FMCW) signal, wherein the FMCW signal includes a set of chirps repeated for a predetermined number of times; forwarding the FMCW signal to a plurality of transmit branches and to at least one receive branch; (See ¶ [0033 ] - a radar system 100 includes a receive signal path 103 and a transmit signal path 111 coupled to a chirp generator 108. Receive path 103includes one or more receive antennas and one or more receivers 104 coupled to a receive processing circuitry 106 and transmit path 111 includes one or more transit antennas and one or more transmitters 112 coupled to transmit processing circuitry 114.)

Millar discloses shifting, by a plurality of phase shifters, a phase of each chirp on at least one transmit branch, wherein phases transmitted via a first transmit branch are shifted in accordance with a first set of regularly spaced phases, the first set of regularly spaced phases having first phase differences, and wherein phases transmitted via a second transmit branch are shifted in accordance with a second set of regularly spaced phases, the second set of regularly spaced phases having second phase differences, wherein the first phase differences are different from the second phase differences; (See ¶ [0048] - An output of gating circuit 164 is coupled to a first input of a phase adjustment module 162. A second input of each gate circuit 164 and phase module 162 is coupled to a second signal path 157 from chirp generator to receive signals from chirp generator 140 to appropriately control the chirp signals as is generally known (e.g., second signal path 157 can be coupled to an output signal path of a clock phased lock loop (PLL) 184 of chirp generator 140, as discussed below with respect to chirp generator 140). A first binary phase shift port 167a is coupled to second signal path 157 and can be configured to provide phase shift signals to phase adjustment module 162 and/or gate circuit 164. In an embodiment, the phase shift signals can include a phase shift to be applied to a chirp signal to be emitted by transmit antenna 134a.)

transmitting the FMCW signal after phase shifting over a plurality of antennas simultaneously; (See ¶ [0014] - The transmit antenna may include a plurality of transmit antennas. [0048] - A first binary phase shift port 167a is coupled to second signal path 157 and can be configured to provide phase shift signals to phase adjustment module 162 and/or gate circuit 164. In an embodiment, the phase shift signals can include a phase shift to be applied to a chirp signal to be emitted by transmit antenna 134a.)

receiving the transmitted FMCW signal reflected off of a target; (See ¶ [0035] - Receiver 104 may include a plurality of receive antennas and can be configured to receive RF signals (e.g., FMCW chirp signals… The signals may include, but are not limited to, a target detection signal when a target exceeds 

Millar discloses down-converting, by at least one mixer, the received FMCW signal on at least one antenna to generate an intermediate frequency signal; (See ¶ [0036] - Receiver 104 receives return RF chirp signals from the receive antennas and down converts the signals to intermediate frequency (IF) signals which are then provided to receive processing circuitry 106 and subsequently to other processing portions of vehicle 120.)

Millar discloses converting, by an analog-to-digital converter, the intermediate frequency signal to a digital domain; (See ¶ [0066] - The IF signal provided by downconverter 146 is appropriately filtered and level adjusted (e.g., via filters 148, 152 (e.g. high and low pass filters) and level adjustment circuit 158) before being provided to an input of an analog-to-digital converter (ADC) 154. ADC 154 receives the filtered IF signal and provides a digital version of the signal at an output thereof for further processing.)

Millar does not disclose performing, by a fast Fourier transform (FFT) processor, first FFT processing on each chirp on each antenna in the digital domain and second FFT processing on results of the first FFT processing over the set of chirps; and.

However Rao discloses performing, by a fast Fourier transform (FFT) processor, first FFT processing on each chirp on each antenna in the digital domain and second FFT processing on results of the first FFT processing over the set of chirps; and (See ¶ [0093-0094]- perform a first Fourier transform on the corrected virtual array vector Se to generate a corrected virtual array spectrum; and analyze the corrected virtual array spectrum to detect a signature that indicates that the object has an absolute velocity greater than a maximum velocity. [0094] In another example aspect, the processor is further configured to correct the corrected virtual array vector Se using a phase error vector corresponding to the signature and perform a second Fourier transform on a resulting matrix to determine if the signature is removed from the resulting matrix.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar to include performing, by a fast Fourier transform (FFT) processor, first FFT processing on each chirp on each antenna in the digital domain and second FFT processing on results of the first FFT processing over the set of chirps; and taught in Rao in order to perform a second FFT from the results of the first FFT. By performing the second FFT it can give a better perspective of the location of the object. 

Millar does not disclose processing, by a processor, an output of the FFT processing to determine an angle of direction of the target based on range Doppler map bins containing peaks with the first and second phase differences.

However Rao discloses processing, by a processor, an output of the FFT processing to determine an angle of direction of the target based on range Doppler map bins containing peaks with the first and second phase differences. (See ¶ [0036] - A range-FFT is performed on the digitized samples corresponding to the IF signal. The range-FFT resolves objects in range and produces a series of bins each bin corresponding to a range value. A signal at a bin indicates an object at that range. This processing is done for each chirp on each transmitter/receiver pair for an entire frame. For each transmitter/receiver pair, a Doppler-FFT is then performed for each range-bin across chirps.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar to include processing, by a processor, an output of the FFT processing to determine an angle of direction of the target based on range Doppler map bins containing peaks with the first and second phase differences taught in Rao in order to increase the efficiency in the detection of the  angle of direction by performing the FFT with the data gathered by each transmitted chirp.

As per claim 17, Millar in view of Rao in further view of Matsumoto discloses the radar system of claim 9, Millar in view of Rao does not discloses a non-transitory machine-readable storage including machine readable instructions, when executed on a computer.

However Matsumoto discloses the radar system of claim 9, a non-transitory machine-readable storage including machine readable instructions, when executed on a computer. (See ¶ [0053] - The signal processing device 15 is a so-called computer having a processor 6 configured to perform arithmetic processing on signals according to a computer program, and a memory 16 for storing information related to arithmetic processing. The memory 16 may be composed of a plurality of memories, such as 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar in view of Rao to include a non-transitory machine-readable storage including machine readable instructions, when executed on a computer, implement the method as in claim 9 taught in Matsumoto in order to improve and generate a more accurate target detection by having instruction to be performed. This helps to reduce the error in detection.)

As per claim 22, Millar in view of Rao in further view of Matsumoto discloses the radar system of claim 20, Millar in view of Rao does not discloses wherein the phases of chirps on the transmit branches are shifted to incur a specific shift to peaks corresponding to different transmit branches in a Doppler domain after the second FF1' processing, and the specific shifts incurred to the Doppler domain are asymmetrically distributed, hence Doppler bins from different transmitters have different spectral distance to each other.

However Matsumoto discloses wherein the phases of chirps on the transmit branches are shifted to incur a specific shift to peaks corresponding to different transmit branches in a Doppler domain after the second FF1' processing, and (See ¶ [0051] - if the relative velocity is 0, since there is no Doppler component between the reception signals, all of the phases of the reception signals related to the individual chirps become same. Meanwhile, in a case where there is a relative velocity between the vehicle and the target, a Doppler phase change occurs between the reception signals related to the individual chirps. Since peak information obtained by performing an FFT process on the beat signals includes such phase information, if the peak information of the same target obtained from the individual beat signals is arranged in time series, and a second FFT is performed, the Doppler frequency is obtained from the phase information, and a peak appears at the position of the obtained frequency. This FFT process extracts phase information for each of frequency points (hereinafter, also referred to as velocity bins) set at intervals of a predetermined frequency according to velocity resolution, and thus the peak appears at the velocity bin of a frequency corresponding to the relative velocity of the target. Therefore, it is possible to obtain the relative velocity of the target by detecting the peak frequency.)

 wherein the phases of chirps on the transmit branches are shifted to incur a specific shift to peaks corresponding to different transmit branches in a Doppler domain after the second FF1' processing, and taught in Matsumoto in order to increase the signature accuracy of the target by implementing the phase shift in each branch after a second FFT, this will allow to determine the peaks of the first phase increasing the accuracy.

However Rao discloses the specific shifts incurred to the Doppler domain are asymmetrically distributed, hence Doppler bins from different transmitters have different spectral distance to each other. (See ¶ [0036] - A range-FFT is performed on the digitized samples corresponding to the IF signal. The range-FFT resolves objects in range and produces a series of bins each bin corresponding to a range value. A signal at a bin indicates an object at that range. This processing is done for each chirp on each transmitter/receiver pair for an entire frame. For each transmitter/receiver pair, a Doppler-FFT is then performed for each range-bin across chirps.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millar in further view of Matsumoto to include the specific shifts incurred to the Doppler domain are asymmetrically distributed, hence Doppler bins from different transmitters have different spectral distance to each other taught in Rao in order to reduce the error in detection of the target. Distributing the shift asymmetrically in different transmitters increases the Doppler range allowing to have more spectral distance from each other.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Claims 18-22, meets the 3-prong analysis for the 35 U.S.C. 112(f), therefore it is invoked.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [Matsuoka et al. (Pub. No. US 2008/0303711 A1)].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.M.R./Examiner, Art Unit 3648                                                                                                                                                                                                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648